Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 was filed before the mailing date of the Non-final rejection on 9/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more slit insulation portion in Figs. 3 and 5.  Multiple third and fourth slit extension portions in claim 17. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In Figs. 3 and 5 slit portions are seen in the lower or upper conductive layers 101c, 102, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ A SUBSTRATE HAVING A PLURALITY OF SLIT PORTIONS BETWEEN SEMICONDUCTOR DEVICES ”.

Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	In claims 1 and 12, the phrase “ one or more slit insulation portions ” is vague and indefinite since it is not clear from the drawings 3 and 5 or specification how the slit is in the insulating layer when the slit portions are in the lower or upper conductive layers 101c, 102, respectively.
9. 	In claims 1 and 12, the phrase “ slit insulation portions extend toward the center region in such a manner that the electric current applied through the input terminal region flows into the center region ” is vague and indefinite since it is not clear from the claim how the electric current flows to the center region with the aid of the slit insulation portions.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
10.  	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone
number for the organization where this application or proceeding is assigned is 571 -273- 8300.

 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.












AC/September 11, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897